DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A, and species X in the reply filed on 6/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 9, and 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a substrate layer that is semi-rigid. It is unclear what the metes and bounds of a “semi-rigid” element are, even when the claim is read in light of the instant specification. The term “semi-rigid” is not provided a specific definition in the disclosure. An example is given of a rigid substrate in paragraph [0057] of the instant specification, but no comparative semi-rigid substrate is described in detail. Paragraph [0070] describes elements which may be rigid, semi-rigid, and bendable element, so a skilled artisan would understand “semi-rigid” to be on a scale between rigid and bendable. However, there is no insight given into what degree of bendability distinguishes rigid from semi-rigid or semi-rigid from bendable. Paragraph [0073] recites that hard plastic may infer rigidity. Paragraph [0086] describes an element formed of semi-rigid plastic, but does not otherwise describe properties which help further define the term “semi-rigid”. Therefore the physical properties of the claimed substrate layer cannot be determined, and the claims is indefinite. Claims 2, 4-6, 8, 9, and 11-16 are also rejected based on their dependence from claim 1. 
Claim 17 also recites a “semi-rigid” polymer material, and is also indefinite for the reasons stated above. Claims 18-21 are also rejected based on their dependence from claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-6, 8, 9, 11,  and 12  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2019/0089294 to Corneille.
Regarding claims 1, 2, 4-6, 8, 9, 11, and 12, Corneille teaches a photovoltaic module comprising
an upper transparent protective layer 102 (Figs. 1, 2, a skilled artisan would understand from ¶0059-0065 that the light is transmissible through 102 to reach the elements below)
a photovoltaic layer (including photovoltaic elements 106) positioned beneath the upper transparent protective layer 102, the photovoltaic layer comprising a plurality of electrically interconnected photovoltaic cells 106A-106E disposed in an array
a substrate layer 104 positioned beneath the photovoltaic layer
a wire support tray 1448 assembly affixed to an edge of the photovoltaic modules (Figs. 14, ¶0095-0099; the dotted line overlaid on 1448B in Fig. 14 represents the projection of an edge of element 1420 of the photovoltaic module, similar to portion 120 of Figs. 1-3; Marked-up Fig. 14 below also identifies a visible portion of the edge of 1420)
the wire support tray 1448 comprising a base portion 1448B and a cover portion 1448A, the base portion having at least one base flange 1466B configured to lock with at least one corresponding cover portion flange (not specifically labeled in Figs. 14 that corresponds to  portion 1466B; the two portions lock together by fasteners in holes 1472, 1474, ¶0090, 0099, 0102)
the base portion 1448B having a longitudinally extending slot 1456 configured to couple with the edge of the photovoltaic modules (Figs. 1-3, ¶0069-0074).
The module is described as being able to flex around some topographical variations (¶0054), such that the substrate layer 104 is a metal foil of non-negligible thickness (¶0063, 0064). As noted above, the term “semi-rigid”, being neither fully rigid nor fully bendable, is unclear. The examiner understands Corneille to teach that the substrate layer 104 is semi-rigid, as it is clear that the module is not necessarily intended to flex around all possible topographies (¶0054: “These modules may be installed on surfaces that are not perfectly flat and may have some vertical surface variations. For example, flexible modules may be installed on commercial building rooftops. Such rooftops are substantially horizontal but may have topographical variations such as surface bumps and even small vertical steps.” [emphasis added]). 
If it can be shown that Corneille’s substrate is not necessarily semi-rigid, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate layer as semi-rigid, as it is clear that some values within the variation of thicknesses of that element taught by the reference would result in elements that have less flexibility than others.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 2, Corneille teaches the limitations of claim 1. The wire support tray assembly 1448 comprises a polymer material (¶0093), and is rigid enough to function as a support for the flexible wires within (Figs. 13, 14, ¶0083, 0095), while also preserving the flexible nature of the module. As noted above, the term “semi-rigid”, being neither fully rigid nor fully bendable, is unclear. The examiner understands Corneille to teach that the wire support tray assembly is semi-rigid based on the previous reasoning. 
If it can be shown that Corneille’s assembly is not necessarily semi-rigid, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the assembly as semi-rigid, as it is clear that the material and rigidity of the assembly can be optimized according to Corneille’s design.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 4, Corneille teaches the limitations of claim 1. The base portion 1448B and the cover portion 1448A each have two longitudinally extending flanges (identified in Marked-up Fig. 14 below) configured to couple the cover portion to the base portion.
[AltContent: textbox (flange)][AltContent: textbox (flange)][AltContent: textbox (flange)][AltContent: textbox (flange)][AltContent: textbox (edge)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    520
    352
    media_image1.png
    Greyscale




	Per claim 5, Corneille teaches the limitations of claim 1. The cover portion 1448A and the base portion 1448B occlude all wiring inside the tray. 
	Per claim 6, Corneille teaches the limitations of claim 1. The cover portion 1448A has a concave cross-section (although only shown in the exploded view of Fig. 14, a skilled artisan would understand that 1448A has a concave cross-section along the dashed line in Marked-up Fig. 14 above to accommodate the convex upper surface of 1420. This feature is also shown in the embodiment of Fig. 11, where 450 is analogous to the cover portion. The cover portion necessarily protects the base portion from weather, as the two elements overlap such that water intruding from the top of the page in Fig. 14 would interact with the top facing surface of the cover portion instead of the occluded top facing surface of the base portion.
	Per claim 8, Corneille teaches the limitations of claim 1. The module further comprises a spacer portion 1430 coupleable to the base portion 1448B, and configured to mate with an adjacent photovoltaic module (the limitation that the spacer portion is configured to mate with an adjacent photovoltaic module is an intended use limitation; Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115; element 1430 is an electrical cable, ¶0095, 0097; ¶0055 recites that electrical components of one module can interact with components of another module).
	Per claim 9, Corneille teaches the limitations of claim 1. The edge (see Marked-up Fig. 14 above) comprises a tapered edge (the edge reduces in thickness in a generally right to left direction of Fig. 14).
	Per claim 11, Corneille teaches the limitations of claim 1. An end cap portion 1430 is configured to couple to an open end 1452A2 of the wire support tray assembly (¶0097).
	Per claim 12, Corneille teaches the limitations of claim 1. The wire support tray assembly is affixed to an entire length of the edge of the photovoltaic module (Figs. 13, 14).
	
Claim(s) 1, 8, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2009/029897 to Stancel (included in Applicant’s IDS filed 3/1/2022).
Regarding claims 1, 8, 9, and 13, Stancel teaches a photovoltaic module comprising
an upper transparent protective layer 12 (Figs. 1, 2, ¶0029)
a photovoltaic layer (including photovoltaic elements 16) positioned beneath the upper transparent protective layer 12, the photovoltaic layer comprising a plurality of electrically interconnected photovoltaic cells disposed in an array (¶0034)
a substrate layer 18 positioned beneath the photovoltaic layer
a wire support tray 400 assembly affixed to an edge of the photovoltaic module (Figs. 12-14, ¶0054-0058)
the wire support tray 400 comprising a base portion 422 and a cover portion 424, the base portion having at least one base flange (portion of 422 comprising 408, 430, 432) configured to lock with at least one corresponding cover portion flange (portion of 424 comprising 446, 447; the two portions lock together by fasteners in hole 446)
the base portion 422 having a longitudinally extending slot (portion identified in Marked-up Fig. 13 below) configured to couple with the edge of the photovoltaic module.
[AltContent: textbox (slot)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    399
    423
    media_image2.png
    Greyscale

In some embodiments, the substrate layer 18 is “flexibilized” in an embodiment, with a variable thickness (¶0031), such that the module is either flexible or rigid. As noted above, the term “semi-rigid”, being neither fully rigid nor fully bendable, is unclear. The examiner understands Stancel to teach that the substrate layer 18 is semi-rigid, as it is clear that the module is intended to have some bendability while still keeping its shape in some embodiments (¶0081). 
If it can be shown that Stancel’s substrate is not necessarily semi-rigid, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate layer as semi-rigid, as it is clear that some values within the variation of thicknesses of that element taught by the reference would result in elements that have less flexibility than others.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Per claim 8, Stancel teaches the limitations of claim 1. The module further comprises a spacer portion 404 coupleable to the base portion 422 (Fig. 13), and configured to mate with an adjacent photovoltaic module (the limitation that the spacer portion is configured to mate with an adjacent photovoltaic module is an intended use limitation; Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115; element 404 is an electrical cable, ¶0054; Fig. 30, ¶0082 describes electrically connecting modules using cables).
	Per claim 9, Stancel teaches the limitations of claim 1. In embodiments the edge comprises a tapered edge (Figs. 6, 7, ¶0040, 0041).
	Per claim 13, Stancel teaches the limitations of claim 1. Another wire support tray assembly is affixed to another edge of the photovoltaic module (Figs. 8-11, ¶0049-0052).
	 
Claim(s) 17, is/are rejected under 35 U.S.C. 103 as obvious over US Patent 5,164,020 to Wagner, and further in view of US PGPub 2005/0144903 to Ceria.
Regarding claims 17, Wagner teaches a photovoltaic module comprising
a rectilinear panel 20 having a surface with a plurality of solar cells 21 disposed thereon in an array (Figs. 1A, 1B, C3/L21-51)
a wire tray assembly disposed along at least one edge of the photovoltaic module 20 (portion 30 of wire tray assembly is disposed along all edges of module 20), the wire tray assembly comprising a base portion 30 and a cover portion 42 (Figs. 8, 9, C3/L56-C4/L3, C6/L58-C7/L2), the cover portion having a structure configured to removably couple to the base portion (Figs. 8A, 8B show that the cover portion 42 is held in place by a screw 51), the wire tray assembly comprising polymer material 
the cover portion 42 having a substantially concave-shaped cross section 
at least one joint cover portion 40 configured to cover adjacent base portions 30 disposed at a junction 35a/36a of the adjacent base portions (Fig. 8A, C5/L39-58).
As noted above, the term “semi-rigid”, being neither fully rigid nor fully bendable, is unclear. Wagner provides no explicit teaching regarding the rigidity or bendability of the wire tray assembly, although base portion 30 is clearly recited as being formed of a moldable polymer material. Regardless, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate layer as semi-rigid, Ceria teaches that the material of such a base portion is conventionally formed of semi-rigid  material (¶0046).
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 18, modified-Wagner teaches the limitations of claim 17. The cover 42 holds the edges of base portions 30 adjacent one another, and intervenes between water and a surface of base portion 30 and therefore prevents ingress of water to the base portion (Figs. 8A, 9).
Per claim 19, modified-Wagner teaches the limitations of claim 17. The base portion has structure configured to couple with a spacer portion 32, and wherein the spacer portion has structure to couple to an adjacent photovoltaic module (Figs. 1, 7, C4/L25-29, C5/L11-38).
Per claim 20, modified-Wagner teaches the limitations of claim 17. The cover portion 42 substantially concave-shaped cross section includes a flaring portion (left or rightmost portion of 42 that interacts with 40 in Fig. 8A) on one side of the cover portion.
Per claim 21, modified-Wagner teaches the limitations of claim 17. The base portion 30 includes at least one hole therein (portions of the base portion are cut out around elements 50 in Fig. 1A). Additionally, at least one hole may be provided according to Fig. 9 (C6/L7-34). While Wagner does not specifically teach that the hole is configured to provide transportation access, it is expected that the structure is capable of fulfilling such a function. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2003/0094193 to Mapes, and further in view of US PGPub 2005/0178428 to Laaly (included in Applicant’s IDS filed 11/30/2020).
	Regarding claims 1 and 15, Mapes teaches a photovoltaic module comprising
a photovoltaic rectilinear panel 22 (Figs. 1, 2, ¶0031)
a wire support tray assembly affixed to an edge of the photovoltaic module (portions 28, 32 are affixed to an edge of a module, as shown in Fig. 4, ¶0033, 0034)
the wire support assembly comprising a base portion 28 and a cover portion 32, the base portion having at least one base flange 64 configured to lock with at least one corresponding cover portion flange (an unlabeled, downwardly projecting flange portion of 32 extends between base flange 64, locked in place by confinement and fastener 68 (¶0036-0041)
the base portion 28 having a longitudinally extending slot (comprising surface 34 and flange 64) configured to couple with the edge of the photovoltaic module.
Mapes does not detail the photovoltaic rectilinear panel. Laaly teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a photovoltaic rectilinear panel from an upper transparent protective layer (42 of Fig. 1, ¶0026, 0036), a photovoltaic layer (30 of Fig. 1) positioned beneath the upper transparent protective layer, the photovoltaic layer comprising a plurality of electrically interconnected photovoltaic cells disposed in an array (Fig. 3, ¶0031, 0033, 0034), and a semi-rigid substrate layer (28, ¶0029, 0030) because such a panel is conventionally used in structures such as described by Mapes (¶0025: “The photovoltaic system 20 is adapted for mounting onto a roof structure (not shown) of a building.”; ¶0002 of Mapes: This invention relates to a photovoltaic array including a plurality of photovoltaic modules that are mounted on a support surface such as…a roof…”). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 15, modified-Mapes teaches the limitations of claim 1. A T-joint cover portion 42 (Figs. 3, 6) is configured to cover at least one base portion 28 disposed at a T intersection along at least one edge of the photovoltaic module 22 (element 42 is parallel to an edge of a nearby module 22, and therefore “along at least one edge of the photovoltaic module”). 

Claim(s) 1, 2, 4, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0168927 to Morris, and further in view of Laaly.
Regarding claims 1, 2, 4, 14, and 16, Morris teaches a photovoltaic module comprising
a photovoltaic layer comprising a plurality of photovoltaic cells disposed in an array (Fig. 1, ¶0039)
a wire support tray assembly affixed to an edge of the photovoltaic module (Figs. 2, 4, 5, 7, ¶0040, 0050, 0051)
the wire support tray assembly comprising a base portion 725 and a cover portion 720, the base portion having at least one base flange (identified in Marked-up Fig. 7 below) configured to lock with at least one corresponding cover portion flange (fasteners 742 lock the flanges together, ¶0029, 0054, 0055)
the base portion having a longitudinally extending slot (facing into the page in Fig. 10a) configured to couple with the edge of the photovoltaic module (element 1010 provides a slot that extends along both major axes of the base portion which receives the edge of the module; Fig. 8, ¶0058).

[AltContent: textbox (cover flange)][AltContent: oval][AltContent: textbox (base flange)][AltContent: oval]
    PNG
    media_image3.png
    326
    420
    media_image3.png
    Greyscale

Morris does not recite an upper transparent layer or substrate layer. Laaly teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a photovoltaic rectilinear panel from an upper transparent protective layer (42 of Fig. 1, ¶0026, 0036), a photovoltaic layer (30 of Fig. 1) positioned beneath the upper transparent protective layer, the photovoltaic layer comprising a plurality of electrically interconnected photovoltaic cells disposed in an array (Fig. 3, ¶0031, 0033, 0034), and a semi-rigid substrate layer (28, ¶0029, 0030) because such a panel is conventionally used in structures such as described by Morris (¶0025). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 2, modified-Morris teaches the limitations of claim 1. The wire support tray assembly comprises a polymer material in an embodiment (¶0055). In a different embodiment (Figs. 11), the analogous base portion is described as reinforced for support (¶0060). The embodiment of Fig. 10a would be understood to be reinforced to a lesser degree, and therefore less rigid. Therefore the wire support assembly comprises a semi-rigid polymer material.
Per claim 4, modified-Morris teaches the limitations of claim 1. The base portion 725 and the cover portion 720 each have four longitudinally extending flanges configured to couple the cover portion to the base portion. Therefore the base portion and cover portion necessarily each have two such flanges.
Per claim 14, modified-Morris teaches the limitations of claim 1. The cover portion 720 is an L-joint cover portion, as it is configured to cover at least one base portion 725 disposed along two orthogonal sides of a corner of the photovoltaic module (Fig. 8).
Per claim 16, modified-Morris teaches the limitations of claim 1. The base portion includes members 741 (Fig. 7), which protect against compressive damage when the base portion and cover portion are brought too close (¶0050). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use biasing spring members in place of or in addition to the members to provide protection from compression (¶0029, 0041, 0052). Therefore including at least one biasing member configured to bias the cover portion away from the base portion is anticipated or rendered obvious by Morris.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726